EXAMINER'S AMENDMENT
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-20 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 12, lines 4-5, the term “at least one machine learning model comprises” has been amended to “the at least one machine learning model further comprises”.
Claim 16, lines 4-5, the phrase “a base station” has been amended to “a second base station” to clarify the difference of the base station recited in lines 2-3 of the claim as discussed in the specification and shown in Figure 1.
The following is an examiner’s statement of reasons for allowance: KLIEGL et al. (US 2019/0122108 A1) relates to systems and methods of training a recurrent network model to convergence to obtain a trained first matrix and a trained second matrix for each weight matrix; and applying low-rank approximation by using truncated singular value decomposition (SVD) to one or more recovered weight matrix to obtain a trained recurrent network model with a second parameter size less than a first parameter size. SUZAKI et al. (US 2021/0051678 A1) relates to a communication system comprising: a selection unit configured to select learning model data based on the known information; a transmission unit configured to transmit the learning model data and a downlink radio signal; and a model acquisition unit configured to acquire the learning model data. . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632